Citation Nr: 9924190	
Decision Date: 08/25/99    Archive Date: 08/27/99

DOCKET NO.  92-54 172	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in New Orleans, Louisiana



THE ISSUES

1.  Entitlement to an increased rating for the service-
connected post-traumatic stress disorder (PTSD), currently 
evaluated as 30 percent disabling.  

2.  Entitlement to service connection for chronic alcoholism, 
claimed as secondary to the service-connected PTSD.  

3.  Entitlement to service connection for the claimed 
residuals of a left eye injury.  

4.  Entitlement to service connection for disability 
manifested by bone and joint pain, claimed as secondary to 
herbicide exposure.  

5.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for tinea pedis, 
claimed as secondary to exposure to Agent Orange.  

6.  Entitlement to a permanent and total disability rating 
for pension purposes.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The veteran had active duty from June 1968 to January 1971.  

This appeal arises from a February 1991 and subsequent rating 
decisions by the RO.  

The Board remanded the case in September 1992, June 1995 and 
July 1997 for further development.  



FINDINGS OF FACT

1.  The veteran's claim for an increased rating cannot be 
decided without a current VA examination to evaluate the 
severity of the service-connected PTSD.  

2.  The veteran failed to report without explanation for a VA 
PTSD examination scheduled in conjunction with his claim for 
increase.  

3.  No competent evidence has been submitted to show that the 
veteran currently has a left eye disability due to disease or 
injury which was incurred in or aggravated by service.  

4.  No competent evidence has been submitted to show that the 
veteran is suffering from chronic alcoholism which was caused 
or aggravated by service-connected disability.  

5.  The veteran had active service in the Republic of Vietnam 
during the Vietnam era.  

6.  The veteran has not been diagnosed with any disease 
recognized by VA as being etiologically related to presumed 
exposure to herbicide agents used in the Republic of Vietnam.  

7.  No competent evidence has been submitted to show that the 
veteran currently has a disability manifested by bone and 
joint pain due to herbicide exposure or other disease or 
injury which was incurred in or aggravated by service.  

7.  New evidence, which bears directly and substantially on 
the veteran's claim of service connection for tinea pedis due 
to herbicide exposure and is so significant that it must be 
considered to fairly decide the merits of the veteran's 
claim, has not been presented since the final RO decision of 
June 1994.  

8.  The veteran's entitlement to VA pension benefits cannot 
be established without current VA examination.  

9.  The veteran failed to report without explanation for VA 
examination scheduled in connection with his VA pension 
claim.  






CONCLUSIONS OF LAW

1.  The veteran's claim for an increased rating for the 
service-connected PTSD must be denied.  38 U.S.C.A. §§ 1155, 
5107(b), 7104 (West 1991 & Supp. 1999); 38 C.F.R. §§ 
3.655(a), (b), 4.130 including Diagnostic Code 9411 (1998); 
38 C.F.R. § 4.132 including Diagnostic Code 9411 (1996).  

2.  A well-grounded claim of secondary service connection for 
chronic alcoholism has not been presented.  38 U.S.C.A. 
§§ 1110, 5107, 7104 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.303, 3.310 (1998).  

3.  A well-grounded claim of service connection for the 
residuals of a left eye injury has not been presented.  
38 U.S.C.A. §§ 1110, 5107, 7104 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.303, 3.310 (1998).  

4.  A well-grounded claim of service connection for a 
disability manifested by bone and joint pain as secondary to 
herbicide exposure has not been presented.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1116, 5107, 7104 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1998).  

5.  New and material evidence to reopen the claim of service 
connection for tinea pedis due to Agent Orange exposure has 
not been presented.  38 U.S.C.A. §§ 5108, 7104 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.104(a), 3.156(a) (1998).  

6.  The veteran's claim for a permanent and total disability 
rating for pension purposes must be denied.  38 U.S.C.A. 
§§ 5107, 7104 (West 1991 & Supp. 1999); 38 C.F.R. § 3.655(a), 
(b) (1998).  






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Increased Rating for PTSD

The Board notes that the VA has a duty to assist the veteran 
in development of facts pertinent to his claim.  38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.103(a) (1998); see also Murphy v. 
Derwinski, 1 Vet. App. 78, 82 (1990).  The duty to assist the 
veteran also includes obtaining a thorough and 
contemporaneous medical examination that considers the prior 
medical treatment records.  Green v. Derwinski, 1 Vet. App. 
121, 124 (1991).  However this duty to assist is not always a 
one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991), confirmed on reconsideration at 1 Vet. App. 406 
(1991).  As the veteran did not appear for his scheduled VA 
examination, no further duty to assist the veteran is 
required.  

Second, 38 C.F.R. § 3.655 (a), (b) states that:

(a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.

(b) Original or Reopened Claim or Claim 
for Increase.  When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim...or a 
claim for increase, the claim shall be 
denied.  

The veteran's failure to report for his May 2, 1996 VA PTSD 
examination has not been explained.  As noted hereinabove, 
"[w]hen a claimant fails to appear for a scheduled 
reexamination pursuant to a claim for an increased rating, 38 
C.F.R. § 3.655(b) mandates that the claim be denied unless 
the appellant has good cause for his failure to appear."  
Engelke v. Gober, 10 Vet. App. 396, 399 (1997).  Hence, the 
claim for increase must be denied.  

Furthermore, as the disposition of this claim is based on the 
law, and not the facts of the case, the claim must be denied 
based on a lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).


II.  Service Connection Claims

Service connection may be granted when the veteran has a 
disability as the result of a disease or injury incurred or 
aggravated by wartime service that is not the result of the 
veteran's own willful misconduct.  38 U.S.C.A. § 1110.  In 
addition, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310(a).  

The threshold question regarding these claims is whether the 
veteran has presented well-grounded claims.  A well-grounded 
claim is one which is plausible.  If he has not, the claims 
must fail and there is no further duty to assist in the 
development of the claims.  38 U.S.C.A. § 5107; Murphy, 
supra.  A well-grounded claim requires more than an 
allegation; the claimant must submit supporting evidence.  
Furthermore, the evidence must justify a belief by a fair and 
impartial individual that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  

For a claim to be well grounded, there must be competent 
evidence of a current disability (medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

When a veteran contends that his service-connected disability 
has caused another disability, he must submit competent 
medical evidence of a causal relationship between the two 
disabilities to establish a well-grounded claim.  Jones 
(Wayne L.) v. Brown, 7 Vet. App. 134 (1994).

The evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  


A.  Secondary Service Connection for Alcoholism

The veteran contends that his alcohol abuse is caused by his 
service-connected PTSD.  

The Board notes that section 8052 of the Omnibus Budget 
Reconciliation Act of 1990 (OBRA 1990), Pub. L. No. 101-508, 
§ 8052, 104 Stat. 1388, 1388-351, amended former 38 U.S.C. §§ 
310 and 331 (now designated §§ 1110 and 1131), effective for 
claims filed after October 31, 1990, prohibits the payment of 
compensation for any disability that is a result of a 
veteran's own abuse of alcohol or drugs (a "substance-abuse 
disability").  This constitutes willful misconduct.  38 
C.F.R. § 3.1(n); Gabrielson v. Brown, 7 Vet. App. 36, 41 
(1994); VA General Counsel Opinion (OGC) Prec. 2-97 (Jan. 16, 
1997); 62 Fed. Reg. 15,565 (1997); VA OGC Prec. 2-98 (Feb. 
10, 1998).  Also, 38 U.S.C.A. § 101(16) (definition of 
"service-connected") and § 105(a) (line of duty and 
misconduct) preclude direct service connection for substance 
abuse.  However, 38 C.F.R. § 1110 does not preclude an award 
of secondary service connection for disability due to alcohol 
and drug abuse, but only payment of compensation.  See Barela 
v. West, 11 Vet. App. 280, 283 (1998).  

There is no competent evidence of record which shows that the 
veteran has chronic alcoholism due to his service-connected 
PTSD.  The Board notes the assertions by the veteran that his 
alcoholism is the result of his service-connected PTSD.  
However, being a layman, he has no competence to render a 
medical opinion on the etiology of a condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992), Jones, supra.  He was 
scheduled for a VA PTSD examination which might have resolved 
this question in his favor; however, he failed to report for 
the examination.  

Therefore, the Board finds that, since the veteran has only 
submitted his unsubstantiated opinion and not any competent 
evidence to warrant the conclusion that his chronic 
alcoholism was caused or aggravated by his service-connected 
PTSD, he has not submitted evidence that would justify a 
belief by a fair and impartial individual that his claim is 
well grounded.  Thus, the veteran has not met the initial 
burden under 38 U.S.C.A. § 5107(a) (West 1991), and his claim 
as a matter of law is not well grounded.  See Jones; 
Grottveit v. Brown, 5 Vet. App. 91 (1993); Tirpak, supra.  


B.  Residuals of a Left Eye Injury

A VA eye examination was conducted in October 1992.  The 
veteran reported a five-year history of inability to focus 
his left eye.  He attributed this condition to a stab wound 
to the temporal area.  He also stated that he had sustained 
two power burns to the eye while shooting in service.  

A VA eye examination was conducted in May 1993.  The veteran 
stated that he had sustained two power burns to the eye while 
shooting in service but that he did not seek medical 
treatment at the time.  The diagnosis was that of presbyopia 
and early cataracts.  

A VA examination was conducted in January 1994.  The veteran 
stated that he was struck by a bullet which entered and went 
behind his left eyeball on July 19, 1970.  Bullet wound, left 
eye, by history, was diagnosed.  An opthalmological 
examination diagnosed him as having refractive error and 
generalized field constriction, functional in etiology.  

There is no competent evidence of record which would satisfy 
two prongs of the Caluza test, i.e., there is no diagnosis of 
an inservice eye condition or expert medical opinion linking 
any putative disease or injury in service to any current eye 
disability.  The veteran, as a lay witness, is not competent 
to diagnose an inservice condition or offer an opinion as to 
its relationship to a current condition.  See Espiritu, supra  

In addition, refractive error of vision (presbyopia) is 
generally recognized medically to represent a developmental 
condition and, therefore, is not service connectable.  38 
C.F.R. § 3.303(c) (1998).  

The Board notes that the veteran reported that he had been 
struck by a bullet which went through his eyeball on July 19, 
1970, in connection with his January 1994 VA examination and 
bullet wound, left eye, by history, was diagnosed.  However, 
medical records that are merely transcriptions of lay history 
unenhanced by any medical comment by the examiner do not 
constitute competent medical evidence sufficient to render 
the claim well grounded.  LeShore v. Brown, 8 Vet. App. 406 
(1995).  In addition, the Board finds the "bullet wound" 
assertion to be inherently incredible in light of the absence 
of any massive left eye damage that would naturally result 
from such a catastrophic injury.  See King, supra.

Therefore, the Board finds that, since the veteran has not 
submitted any competent evidence to support his assertions 
that he currently has an eye disability related to service, 
he has not submitted evidence that would justify a belief by 
a fair and impartial individual that his claim is well 
grounded.  Thus, the veteran has not met the initial burden 
under 38 U.S.C.A. § 5107(a), and his claim as a matter of law 
is not well grounded.  See Caluza; Grottveit; Tirpak, supra.  


C.  Service Connection for Disability manifested by Bone and 
Joint Pain Based on Exposure to Herbicides

A disease associated with exposure to certain herbicide 
agents, listed in 38 C.F.R. § 3.309 will be considered to 
have been incurred in service under the circumstances 
outlined in this section even though there is no evidence of 
such disease during the period of service.  No condition 
other than one listed in 38 C.F.R. § 3.309(a) will be 
considered chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116; 
38 C.F.R. § 3.307(a).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the Vietnam era.  "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
of service involved duty or visitation in the Republic of 
Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, if the requirements of 38 C.F.R. § 
3.307(a) are met, even if there is no record of such disease 
during service: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers, and certain soft-tissue 
sarcomas.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  

Chloracne, or other acneform disease, may be presumed to have 
been incurred during active military service as a result of 
herbicide exposure if it is manifest to a degree of 10 
percent within the first year after the last date on which 
the veteran was exposed to herbicides during active service.  
38 C.F.R. § 3.307(a)(6)(ii).  Therefore, service in the 
Republic of Vietnam during the designated time period and the 
establishment of one of the listed diseases is required to 
establish entitlement to the in-service presumption of 
exposure to an herbicide agent.  McCartt v. West, 12 Vet. 
App. 164 (1999).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
a year, and respiratory cancers within 30 years, after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 
C.F.R. § 3.307(a)(6)(ii).  

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 59 Fed.Reg. 341-46 (1994).  

The veteran contends that his bone and joint pain are the 
result of his herbicide exposure in the Republic of Vietnam, 
as there is no other explanation account for his having these 
conditions.  The Board notes that the veteran has been 
diagnosed with osteoarthritis of the lumbosacral spine.  
Because neither bone and joint pain nor osteoarthritis are 
enumerated diseases, the veteran is not entitled to the 
presumption of inservice herbicide exposure.  See 38 C.F.R. 
§ 3.309(e); McCartt, supra.  Accordingly, the veteran is not 
entitled to a presumption that any of these disorders is 
etiologically related to exposure to herbicide agents used in 
the Republic of Vietnam.  

Although the veteran is not entitled to the presumption that 
he was exposed to herbicide agents, a veteran is not 
precluded from establishing service connection with proof of 
exposure and actual direct causation.  See McCartt, Combee v. 
Brown, 34 F.3d 1039 (Fed.Cir. 1994).  Where the issue 
involves medical causation, competent medical evidence which 
indicates that the claim is plausible or possible is required 
to set forth a well-grounded claim.  Grottveit.  

As noted previously, Caluza requires for a claim to be well 
grounded, competent evidence of a current disability (medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence) and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  No medical evidence has been 
submitted to show that the claimed disability is 
etiologically related to the presumed herbicide exposure or 
other disease or injury which was incurred in or aggravated 
by service.  

Having carefully reviewed the entire record, the Board finds 
that no competent evidence has been submitted to show that he 
has current disability of the bone and joints due to 
inservice herbicide exposure.  


III.  Whether New and Material Evidence Has Been Submitted to 
Reopen the Claim for Service Connection for Tinea Pedis Due 
to Exposure to Herbicides

In November 1985 and June 1994, the RO denied service 
connection for tinea pedis due to exposure to herbicides, and 
in March 1996, the veteran applied to reopen the claim.  The 
RO decisions are considered final, with the exception that 
the claim may be reopened if new and material evidence is 
submitted.  38 U.S.C.A. § 7104; Evans v. Brown, 9 Vet. App. 
273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  

The Board must perform a two-step analysis when the veteran 
seeks to reopen a claim based on new evidence.  First, the 
Board must determine whether the evidence is "new and 
material."  Second, if the Board determines that the 
claimant has produced new and material evidence, the claim is 
reopened and the Board must evaluate the merits of the 
veteran's claim in light of all the evidence, both old and 
new.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  The 
Board is required to review all of the evidence submitted by 
an appellant since the last final denial of a claim on any 
basis, to include decisions by the RO or the Board which had 
refused, after having considered newly presented evidence, to 
reopen a previously disallowed claim because of a lack of new 
and material evidence.  Evans v. Brown, 9 Vet. App. 273 
(1996).  

38 C.F.R. § 3.156(a) provides that "new and material 
evidence" is evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  For the new 
evidence to be material, it must bear directly or 
substantially on the specific matter and is so significant 
that it must be considered to fairly decide the merits of the 
claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

In an attempt to reopen his claim, the veteran has submitted 
his statements and testimony, and medical records dealing 
with recent examination and treatment.  

The newly submitted medical records report the veteran's 
current ailments and conditions and the treatment he received 
for said conditions.  They do not, however, tend to show that 
he has any current skin disability due to the herbicide 
exposure.  Such evidence does not constitute new and material 
evidence to reopen a claim.  Elkins v. Brown, 5 Vet. App. 
474, 478 (1993).  

The veteran's contentions that his skin condition is due to 
herbicide exposure have been made previously and were 
considered by the RO in connection with the its November 1985 
and June 1994 decisions.  Thus, the cumulative statements by 
the veteran are merely allegations and unsubstantiated 
assertions.  Independent medical evidence has not been 
submitted.  Accordingly, such lay statements alone cannot be 
sufficient to reopen the claim.  

The Board notes that the RO utilized, without having cited 
to, the reopening standard used in Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  Because the Board found that the 
actual evidence submitted by the veteran was not new 
evidence, the decision by the Federal Circuit in Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998) overturning the Colvin 
standard is not implicated in this matter.  The decision in 
Hodge, supra, overruled this Colvin analysis with respect to 
the materiality component of "new and material" evidence.  To 
reopen a claim, however, the evidence submitted must still be 
more than "cumulative" or "redundant."  38 C.F.R. § 3.156(a); 
Hicks v. West, 12 Vet. App. 86 (1998), Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).  

Based on the foregoing, the Board concludes that the veteran 
has not submitted new and material evidence and his claim for 
service connection for tinea pedis due to herbicide exposure 
is not reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


IV.  Entitlement to a Permanent and Total Disability Rating 
for Pension Purposes

To establish a basis for a finding of permanent and total 
disability, the evidence must demonstrate that the veteran is 
unemployable, and is reasonably certain to remain 
unemployable throughout life.  Unemployability may be 
established on the basis of the particular circumstances of 
the veteran, including disabilities in combination with 
employment background.  38 U.S.C.A. §§ 1502, 1521 (West 
1991); 38 C.F.R. §§ 3.321(b)(2), 3.340, 3.342 (1998).  
 
38 C.F.R. § 3.655 (a) (b) requires that any claim other than 
an original compensation claim be denied if the claimant does 
not appear for an examination necessary to establish 
entitlement to the benefit, the claim shall be denied.  
Compensation is defined as a monthly payment made by the VA 
to a veteran because of a service-connected disability.  38 
C.F.R. § 3.4 (1998).  Hence, his claim for a permanent and 
total disability rating for pension purposes must be denied 
because the veteran failed to report for VA examinations 
scheduled in connection with his claim without explanation.  

Furthermore, as the disposition of this claim is based on the 
law, and not the facts of the case, the claim must be denied 
based on a lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  



ORDER

The claim for an increased rating for the service-connected 
PTSD is denied.  

Service connection for chronic alcoholism, as secondary to 
service-connected PTSD; for the residuals of a left eye 
injury; and for a disability manifested by bone and joint 
pain as secondary to herbicide exposure are denied, as well-
grounded claims have not been presented.  

As new and material evidence has not been submitted to reopen 
the claim of service connection for tinea pedis due to 
herbicide exposure, the appeal is denied to this extent.  

The claim for a permanent and total disability rating for 
pension purposes is denied.  



		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals



 

